Citation Nr: 0905518	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lightheaded 
sensation claimed as vertigo.  

2.  Entitlement to a compensable evaluation for the service-
connected Eustachian tube dysfunction with hearing loss.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected radiculopathy of the left 
lower extremity.  

4.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the right transverse 
process with degenerative disc disease, currently evaluated 
as 40 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	A. E. Caldwell, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to January 
1986 and July 1986 to January 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO in Louisville, Kentucky.  
The case has since been transferred to the control of the RO 
identified on the title page.  

In October 2004, the RO received the veteran's Notice of 
Disagreement (NOD) regarding a September 2004 rating action 
which, in pertinent part, denied service connection for 
bilateral hip pain, as well as increased ratings for the 
service-connected tinnitus, residuals of fracture of the 
maxilla and the lumbar spine disability.  

A Statement of the Case (SOC) was issued in February 2007.  
In April 2007, the RO received the veteran's VA Form 9, 
Appeal to Board of Veterans Appeals.  In this form, the 
veteran only appealed the issue regarding an increased rating 
for his the service-connected lumbar spine disability.  

In a May 2007 rating action, the RO denied the claim of 
service connection for vertigo and claims for increased 
ratings for the service-connected tinnitus and hearing loss; 
and entitlement to a TDIU rating.  In the next month, the RO 
received the veteran's NOD regarding these issues.  A SOC was 
issued in June 2008.  

The Veteran withdrew the issue of an increased rating for 
that service-connected tinnitus at a conference held at the 
RO in September 2008.  Therefore, the Board will only review 
the issues listed on the title page.   

In June 2007, that the Veteran's representative was claiming 
service connection for posttraumatic stress disorder (PTSD) 
and an increased rating for the service-connected residuals 
of a fracture of the maxilla.  This is referred to the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In the statement received in June 2007, the veteran's 
representative requested that a hearing before a Veterans Law 
Judge at the RO be scheduled.  A hearing has not been 
scheduled and the hearing request has not been withdrawn in 
writing. 

In March 2007, the RO notified the Veteran of the grant of 
service connection for radiculopathy of the left lower 
extremity.  The RO assigned a 10 percent rating.  

In June 2007, the Veteran's representative noted disagreement 
with the 10 percent rating.  The RO has not issued a SOC.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
at the RO in accordance with applicable 
procedures.  If the Veteran determines 
that he no longer wants a hearing, he 
should so indicate writing to the RO.  

2.  The RO should issue a SOC with 
respect to the higher rating for 
radiculopathy of the left lower 
extremity.  The Veteran is advised that a 
timely substantive appeal will be 
necessary to perfect the appeal as to 
this disability to the Board.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

